KLEIN, J.,
concurring specially.
I agree with the majority opinion. I am writing in response to plaintiffs’ contention that our opinion in Ewing v. Sellinger, 758 So.2d 1196 (Fla. 4th DCA 2000), which is an alternative basis on which we are affirming, is not well-reasoned. Plaintiffs premise their argument on two opinions of our sister courts which have been critical of Ewing. Munoz v. South Miami Hospital, Inc., 764 So.2d 854 (Fla. 3d DCA 2000); Goolsby v. Qazi, 847 So.2d 1001 (Fla. 5th DCA 2003).
I was on the panel in Ewing, as well as in the companion case of Anderson v. Ewing, 768 So.2d 1161 (Fla. 4th DCA 2000). Although these two appeals arose from the same trial, they were not consolidated in this court and Anderson did not issue until four months after Ewing. In order to have a full understanding of the facts in Ewing, which is being questioned, it is necessary to read Anderson.
It is unnecessary in this case for us to consider whether Ewing was correct, because it is only an alternative basis on which we are affirming. However, I must admit that now, when I read the two opinions together, I am not sure we were correct in Ewing. It is the additional facts contained in Anderson which have caused me to entertain these doubts, and I now wonder if we might have reached a different outcome in Ewing if the subsequent appeal in Anderson had been consolidated with it.1

. I do not agree that the warning cases cited in Munoz and Goolsby are relevant for the same reasons expressed by Judge Cope in his dissent in Munoz.